 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/2492 |
RECEIVED
2020 JUN-1 PH &: [4
eel ek, SEEPS, OS SRT co
td ke te — bring inte _qWe5 CAST or noe fan Stitet ches (te
ot tne [vedicias eet of cits eI Mjection Fg
_4| Th Sect explemn§ thet Fel any” crim ol oF Feace
fe gindt the united Stetes , The ef Fendes iy be othe 5 tect 2
| ime tisened el bejléd af the 6232 meghe Fel ttiel before
Seeh covlt ef the nit Spofes as rn Cog 4izange
fa PE Pt a :
_* get the La pewat wend | Step?) undef Section 4)
: ithe! Slevelg wel -inveluntelrg” servitude , exe(T a§ a  panShureu?
- | tel 0S __whel_ ew the. ~elty Shall heve heen dey Convicted,
| Shel) erst witha the  tn}tel steteS of eng fPlece seh Jecpe Fe
fee Sets Neti, =
Me IF ve eX Ne the Twe (PF) we eq Chew / ae
—! See the C13! pureadmeat ]  geve spied bimitepien€ ep whe +
| Hew gn ie Eittde? Shell be Leche aweg- et yf scnet —
——_——}_-#i_it_ Bates __ ie) hee Been dutpr poate tig felts
____| _prsttenge , = — =
hE we ee em ine tvE Loedeie) eet ef C78&M)
anh pomelly settee 33) ae give nuthefity ae ell ueshiers pe
= | @FFice+S +e becK Vf el Sm prisen as  weedel, This being ot _
Seecieed The federe/__Geverymeat s expense,
a ns Te dj$nj$3 tp  sechen i6 te alfe Flee the  fedese/
| Gevelument oF eng expense + — plet@ the expense on vem
_ | stete o% Iaduidvel/G). . _ - |
S| Bere tee | mothurg- Vi mod fen, 5 ws 137 G5eDf
hen Chief justice  Teha  Wolguel/ -_ decleled thet aay Conf
| between tne conghtetion ¢ a Lew pejsed by  Gengvess, Toe
__Censtitetient mest alwegs trehe pretedence
Sic The 3 bringing me te qeestien the Cen sditatjen alitg- ef  #eKer
| 33 ef tne edicte! ect ef Grey) en tne Gpeends tact ene med)
| be feend guilty  hefere._imftisenect ep Lereel jnvelenserle ptre sely jhe _
64 466 6470/cv-08166-0PR Hobti Ment mere pide délo220 Page 1 of 4 an ieenentomenien
Rr tt
